         Case 1:18-cv-04993-NRB Document 279 Filed 11/04/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK




IN RE AEGEAN MARINE PETROLEUM                                Case No. 18 Civ. 4993 (NRB)
NETWORK, INC. SECURITIES LITIGATION
                                                             Hon. Naomi Reice Buchwald

                                                             NOTICE OF WITHDRAWAL
                                                             OF COUNSEL



TO THE COURT, CLERK OF THE COURT, ALL PARTIES AND THEIR ATTORNEYS OF
RECORD:

        PLEASE TAKE NOTICE that Elizabeth C. Quirk will withdraw as counsel of record for

Defendant E. Nikolas Tavlarios, and should be removed from the docket and service list with

respect to the above-referenced action. Attorneys at Patterson Belknap Webb & Tyler LLP will

continue to represent Defendant E. Nikolas Tavlarios in this action. Please make the necessary

changes to your files.



Dated: November 4, 2020

                                                 By:   /s/ Elizabeth C. Quirk

                                                       Elizabeth C. Quirk
                                                       PATTERSON BELKNAP WEBB &
                                                       TYLER LLP
                                                       1133 Avenue of the Americas
                                                       New York, NY 10036-6710




12124165v.1
         Case 1:18-cv-04993-NRB Document 279 Filed 11/04/20 Page 2 of 2




                                  CERTIFICATE OF SERVICE

        I hereby certify that on November 4, 2020, the foregoing Notice of Withdrawal of

Counsel was filed electronically. Notification of this filing will be sent to all parties via the

Court’s CM/ECF system.

Dated: November 4, 2020

                                                     By:    /s/ Elizabeth C. Quirk

                                                            Elizabeth C. Quirk
                                                            PATTERSON BELKNAP WEBB &
                                                            TYLER LLP
                                                            1133 Avenue of the Americas
                                                            New York, NY 10036-6710




12124165v.1
